Citation Nr: 1441255	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a dental disorder, claimed as due to dental trauma, for purposes of compensation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional documents pertinent to the issue on appeal.

A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for outpatient dental treatment has therefore also been raised by the Veteran, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not establish that the Veteran has a dental disorder for which service-connected compensation is payable.



CONCLUSION OF LAW

A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claim was last adjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the Veteran is not shown to have one of the dental disorders listed under 38 C.F.R. § 4.150.  Given the foregoing, the Board finds that the standards of McLendon which would require VA examination have not been met.  See also 38 C.F.R. § 3.159(c) (4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA and does not prejudice the appellant.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Analysis

The Veteran seeks compensation for a dental disorder, which has been diagnosed as vertical fracture lines on teeth 8 and 9.  The Veteran has submitted written statements describing how he was on the boxing team on board his ship during service until he was severely punched in the face and broke some teeth, resulting in pain and severe cold sensitivity in his teeth.  He has stated that he did report to sick bay at the time, but was told that he "had to live with the damage."  He stated that the condition "has become more severe and debilitating over the last several years."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address only whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran contends that punches to the face incurred during boxing matches incurred damage to the teeth that resulted in pain and cold sensitivity in his front teeth today.  The Veteran submitted an October 2009 treatment record and a statement from his private dentist.  The dentist wrote that the Veteran has microscopic fracture lines on teeth 8 and 9 on the buccal and lingual sides.  He noted that the Veteran should apply fluoride to keep sensitivity down and that he may need crowns on these teeth in the future.

Considering this evidence in light of the regulations discussed above, the Board finds that the Veteran does not have a compensable dental disorder.  Damage to the teeth alone may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

The Board acknowledges that the Veteran has fracture lines on teeth 8 and 9.  The October 2009 dental treatment record clearly indicates, however, that the teeth have only hairline fractures on the teeth alone and that this condition may be treated dentally in the future with crowns.  There is no clinical evidence that the Veteran incurred any damage to the mouth or jaw that would allow for service connection for compensation purposes.  There is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss or of any other disorder for which service connection for compensation is allowed.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran's service treatment records are silent for any treatment related to injury to the maxilla or mandible.  The Veteran has also not asserted that he has or has had any of these disorders, and has never at any time alleged incurring an injury to the mandible or maxilla. 

While the Veteran has credibly asserted that he has pain in his teeth, pain, alone, is not a disability for which service connection may be granted, and the underlying dental diagnosis does not qualify as a disability under 38 C.F.R. § 4.150.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

The Veteran has contended that the teeth were injured as a result of boxing in service.  His service treatment records, including his dental records make no mention of or treatment for dental trauma.  There were no findings of fractured or otherwise traumatically injured teeth or bones in service.  Moreover, there is no opinion that the reported fracture lines are residuals of or indicia of dental trauma.  As noted, the bones of the face do not otherwise evidence traumatic changes.  Thus, the Veteran's contentions that the current findings are related to boxing are not substantiated.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a dental disorder, claimed as due to dental trauma, for purposes of compensation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


